      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 1 of 67




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 ) CRIM. NO. 4:17-CR-00310
                                         )
             v.                          )
                                         ) (BRANN, J.)
HAKIM HANDY,                             )
                                         )
                       Defendant.        ) (ELECTRONICALLY FILED)

          GOVERNMENT’S SENTENCING MEMORANDUM

     The United States Attorney for the Middle District of

Pennsylvania, David J. Freed, and by Alisan VanFleet, Assistant

United States Attorney, files this memorandum in support of Federal

Probation’s determination that the defendant, Hakim Handy, should be

classified as a career offender and sentenced accordingly.

     I.    PROCEDURAL HISTORY

     On October 12, 2017, Hakim Handy, (“the Defendant”), was

indicted by the grand jury on charges of Conspiracy to Distribute

cocaine base and heroin in violation of 21 U.S.C. § 846, Knowing and

Intentional Distribution of Heroin, in violation of 18 U.S.C. § 841(a)(1),

Possession with Intent to Distribute heroin and 28 grams and more of

cocaine base, in violation of 18 U.S.C. § 841(a)(1), and Possession of

                                     1
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 2 of 67




Ammunition by a Convicted Felon, in violation of 18 U.S.C. § 922(g)(1).

A superseding indictment was returned on June 6, 2018. On June 12,

2018, the defendant entered a guilty plea to Count 1 of the First

Superseding indictment, Conspiracy to distribute cocaine base and

heroin in violation of 21 U.S.C. § 846.

     Sentencing is scheduled for October 16, 2018.

     II.   HANDY’S STATUS AS A CAREER OFFENDER

     The defendant objects to his classification as a career offender,

arguing that his prior controlled substance convictions do not qualify as

predicate offenses.

     The Government requests that the court find that the defendant

was convicted of at least two qualifying prior felony convictions for

separate arrests for charges of Delivery of a Controlled Substance that

occurred in Lycoming County. Said arrests resulted in separate guilty

pleas and separate sentencings proceeding that occurred on June 22,

2005 and April 24, 2006.

           A. Career Offender Classification

     Under U.S.S.G § 4B1.1(a), a defendant is a career offender if (1)

the defendant was at least 18 years old at the time the defendant


                                     2
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 3 of 67




committed the instant offense of conviction; (2) the instant offense of

conviction is a felony that is … a controlled substance offense and (3)

the defendant has at least two prior felony convictions … a controlled

substance offense.

     Probation determined, as outlined in Paragraph 23 of the Pre-

sentence report (PSR), that the defendant is a career offender. With the

determination that the defendant is a career offender, the starting

offense level stemming from the defendant’s guilty plea is 37. PSR ¶ 23.

     The defendant objects to that characterization, arguing that his

prior felony convictions do not substantiate the finding.


           B. Defendant’s Prior Drug-Distribution Convictions.

     On March 1, 2005, Handy pleaded guilty to 35 § Pa. C.S. §780-113

§§ (a)(30), Manufacturing, Delivery, or Possessing with the Intent to

Deliver a Controlled Substance. The maximum punishment was up to

ten years in prison. He was sentenced to two to four years in prison.

See Attached, Exhibit 1, Certified Copy of Hakim Handy’s Guilty Plea

and Sentence.

     The investigation that led to this arrest and conviction began on

April 20, 2004. On that date, a confidential informant was directed to

                                    3
       Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 4 of 67




buy $100 worth of cocaine from Hakim Handy. The informant called a

target number and was observed purchasing narcotics from Hakim

Handy on the 400 block of 3rd Avenue before turning a bag of cocaine

over to police.

      On July 7, 2004, a confidential informant was directed to buy $50

worth of cocaine from Hakim Handy. The informant called a target

number and arranged a meeting with Hakim Handy. After meeting

with Handy, the informant turned over a bag of cocaine to police.

      On July 8, 2004, a confidential informant was directed to buy $100

worth of cocaine from Hakim Handy. The informant called a target

number and arranged a meeting with Hakim Handy, who told the

confidential informant to go to his residence at 413 5th Avenue. There,

the informant purchased cocaine from a man named Wahid Morris who

was sitting on the porch. See Attached, Exhibit 3, Lycoming County

Drug Task Force Paperwork, Case 04-8597.

      On September 21, 2004, the Defendant was arrested and charged

with a number of violations of the law, including Possession with Intent

to Deliver Cocaine. On March 1, 2005, Handy pleaded guilty to 35 § Pa.

C.S. §780-113 §§ (a)(30), Manufacturing, Delivery, or Possessing with


                                     4
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 5 of 67




the Intent to Deliver a Controlled Substance. The maximum

punishment was up to ten years in prison. He was sentenced to two to

four years in prison. See Exhibit 1.

     The investigation that led to this arrest and conviction began on

September 21, 2004. On that date, a confidential informant was

directed by police officers to make a purchase from Anthony Royal, an

associate of Hakim Handy’s, using $200 of pre-recorded money. Police

observed the confidential informant meet Royal. They then observed

Royal meet with another male, Eugene McManus, before Royal

returned to the confidential informant. Police observed McManus

depart and then return to 413 5th Avenue. The informant separated

from Royal and returned to police where the informant turned over one

clear bag of cocaine.

     Police detained Royal. Hakim Handy was seen exiting 413 5th

Avenue and was also detained. McManus attempted to flee from the

location at 413 5th Avenue by climbing from the window, but was

detained.

     Police officers executed a search warrant on 413 5th Avenue,

Second Floor Apartment. From that location, police recovered: two


                                       5
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 6 of 67




envelopes containing cocaine, including 10 small ziplock bags in one

envelope, amounting to over 10 grams of cocaine; unused packaging

material for narcotics, a brown bag containing a “Glad” box and weight

scale; along with indicia of residence such as a Social Security Card,

and rent receipt. See Attached, Exhibit 4, Lycoming County Drug Task

Force Paperwork, Case 04-22965.

     On April 24, 2006, the Defendant entered a guilty plea to Delivery

of a Controlled Substance, punishable by up to ten years in prison.

Handy was sentences on that same day to nine to eighteen months of

incarceration. See Attached, Exhibit 2, Certified Copy of Hakim

Handy’s Guilty Plea and Sentence.

     III. CONCLUSION

     In summary, the Government asks that the Court adopt the

findings of the PSR as to the defendant’s classification as career

offender. The separate sentencings from 2005 and 2006 establish that

Hakim Handy sustained at least two qualifying two prior felony

convictions of controlled substance offenses.

     Acknowledging that the plea agreement includes its

recommendation of the third point for acceptance of responsibility, the


                                    6
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 7 of 67




Government asks the Court to adopt an offense level 34 and criminal

history category VI, and sentence the defendant within the

corresponding range of 262 to 327 months.



                                        Respectfully submitted,



                                        DAVID J. FREED
                                        United States Attorney




                                        By: /s/ Alisan V. Martin
                                        ALISAN V. MARTIN
                                        Assistant U.S. Attorney
                                        Attorney ID PA 316757
                                        316 Federal Building
                                        240 West Third Street
                                        Williamsport, PA 17701
                                        Phone: (570) 601-8486
                                        Facsimile: (570) 326-7916
                                        alisan.vanfleet@usdoj.gov

Dated: October 12, 2018




                                    7
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 8 of 67




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                ) CRIM. NO. 4:17-CR-00310
                                        )
             v.                         )
                                        ) (BRANN, J.)
HAKIM HANDY,                            )
                                        )
                      Defendant.        ) (ELECTRONICALLY FILED)

                     CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the
Office of the United States Attorney for the Middle District of
Pennsylvania and is a person of such age and discretion as to be
competent to serve papers. That on this 12th day of October, 2018, she
served a copy of the attached

          GOVERNMENT’S NOTICE PURSUANT TO 404(B)

by electronic filing to the person hereinafter named:

                      Kyle Rude, Esquire
                      kyle@sz-law.com



                                        By: /s/ Alisan V. Martin
                                        ALISAN V. MARTIN
                                        Assistant U.S. Attorney




                                    8
            Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 9 of 67



                 IN TEE COIIRT OF COUUON   PLEAg OF IJYCOMING COINTTY, PENNSYTVA}IIA


              COMMONWEALTH                           No. 04-11, 471-; 04-LL,          472
                                                          04- 11, 595
                      vs.
                                                                                 :-
              HAKIM IANDY                          : Guilty Plea                 __.f




                                                                                 ,'
                                              ORDER                              ::
                                                                                 .J
                                  this 1st day of March, 2005, the CourE
                            AIID Now,
             having first inquired of the Defendant as to his
             understanding of the plea and its consequences by means of
             a written gnrilty plea co11oquy, which is to made part of
             the record and which was supplemented by an oral colloguy,
             and having safisfie&itseJ.f of f) Ehe JacE+la1 basis fe=
             such plea and 2) that the Defendant is, in fact, guilty
             under 04-11,47L to Count 1, possession of a Controlled
             Substance (cocaine) , an ungraded misdemeanor; under 04-
             LL,472 to one consolidated count of Delivery of a
             Controlled Substance, encompassing Counts 1 and 5 of the
             criminal information and under O4-LL,59E to Count 1,
             Possession with the Intent to Deli_ver a Controlled
             Substance, an ungraded felony, the Court accepts as
             knowing, intelligent, and voluntary t.he Defendant,s plea of
             guilty to the said charges.
                      It is ORDERED AND DTRECTED rhat the guilty plea
             colloquy be marked, filed and entered as part of the record
             in the above - capt ioned case. CERTIFIED FROM Trru.
                                                                  RECORD
                                                          Detc       MAY   08    2018
    GOVERNMENT                                             a-

9
a
      EXH,BIT
                                              1
                                                                       hWzn-
3                                                    PROTHO      O ARY & CLARK   OF COIIRTS
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 10 of 67




  IN RE: H.    Handy
             No pre-sentence    investigation is requested.
             SENTENCING    IS SCHEDUIJED FOR MAY 24th, 2OO5
                   AT 9:00 A.lI. IN      COURTROOU     NO. 1.



                                       THE COURT,

                                                     i
                                      ancy L.   tts,      dge

  NLB/r1k

  CC    ,A,yi,rni,D;Nws)    ;
       ,fi-i Mie1e, Esq.
             den Vi:Cti wi
                Brown
       -iludge
          O4-LL,472; O4-L1-,595




                                  2
          Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 11 of 67



                IN    THE COURT OF    COMI,TON       PLEAS OF LYCOMING COI,'NTY, PENilSTLVANIA
                                                    CRIMTTAL DIVISION


              COMMOM.'EALTH OF PENNSYLVANIA                         NO .   /NOS       .
                                                                                          oq-/ltt/71
                           \rc
                                                                                          o7-tt, 1t)
                                                                                 r o'/-rt,59tz
                                            c                       Dare: =M.,rf                    a
                                                                                            ktVl;Pl.ea)
                                 De   fen       nt                              (of Guilty

                                                                                             OFEENSE   PRIOR
              COUNT                                       MAXIMUM PUNISHMENT GRAVITY                   RECORD



  ?]t     I                ?cs    Cc                 t'1 I           $son .-J                          ()

         Cors              Dcs                       .F     D   #               DOO                    a
 q//

  591!                   Paa                    f         /o flloo,uoo (-

                                                TOTAL:
                                                          xl         Lo\ ,000
          Sentence Guideline Range: Standard                           Aogravated                 Mitigated



          Special.Sentencing provisions Applicable (mandatory,
          intermediate punishment. .. ):


          Terms       of Plea Agreement:                                    (   {Yt       ra - MAv          kJnl
33ft                                                 bo,+


utr9
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 12 of 67




                                      GI,'ILTY PLEA

               You are present before this Court because you or your
          Iawyer have stated that you wish to plead guitty to .oi. or aLl
          of the crj.minal offenses with which you have be6n charged.
          P]ease answer fully all of the questions on this docum6nt. If
          you do not understand any question, do not answer that question.
          If you do understand the question, you should answer ,,y6s,, or
          "no", or fiII in anothe! appropriate answer.
                 This is a sworn statement. After you have finished reading
           this form and filling it out, you should sign it on the Iast
          page, on the ]ine that says ',Defendant,,, you should also
          initial each page at the bottom, but onLy if you have read and
          have understood that page. If there is anything that you do not
          understand, you should telL your lawyer and the-;udge iho hears
          your case, so that they can explain it to you fuLLy, to make
          sure that you understand aIt your rights,
            - Most    of these questions can be answered "yes,' 91 ',n9".
          Where   general information is requested, please answer fuIIy.
          1, What is your fuLl name?
          2     Has your attorney explained to you alt of the elenents of
                the crime or crimes to which you intend to plead gui l ty?

               If there is a plea agreement, do you           that the
              judge is not bound by this agreement understand
      3
                                                   and does not have to
              accept it?       ;,,? f
                             -7-
      4       Do you understand that if the judge does not accept the
              plea agreement that you may then withdraw your plea of
              guilty?   \/e
                              t
      5       Do you fully understand the permissible range of s entences
              and/or fines that can be imposed for the crime/crimes  with
              which you are pleading qrtilty? ye|
      6       Has anybody told you, promised you, or suggested to you in
              any manner what the actua.L sentence of tshe judge wiLl be?
               IThis does EqE include conversations with vour attornev
              about plea agreements and sentencing suideiines l.
                                                                 l27tO
      7       Do you understand that you do not have to plead guilty and
              that- you have a constitutional right to a trial by jury?
               ve<
g3E
                                   (page 2 of 7)
                                                         Initial:       H
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 13 of 67



       8          Do you underst.and
                                 that you may waive your right to a jury
               trial and have your case tried before a juclge who wouid '
               then decide whether you are guiLty or not giittyZ ye{
       9       Do you understand t.hats if you were to choose to go to trial
               that you are presumed to be innocent and that tha District
               Attorney must prove your guiLt beyond a reasonable doubt to
               each element of every crime charged? \p{
       10.     Do you understand that: a) If you choose to go to trial
              you do not have to testify - you may teII youi side of the
              story, but you do not have to; b) If you choose not to
              testify, the jury and judge cannot hold that against you
              and they may not consider that in any eray in reaching- a
              verdict? Vtf
       11.    Doy ou understand that if you were to go to trial you do
              not have to present any evidence or have anyone teitify on
              your behalf - you may but you don,t have to and the judge
              and jury cannol hold it against you if you do notZ g4,S-
       72.    Do you understand that you do not have to establish or
              prove your innocence anC it is absolutely necessary that
              the District Attorney prove your guilt beyond a reisonable
              doubt? -1+
                      Ve5
       lf;A           Do you understand that if you pj.ead guilty you are
                      waiving, or giving up, your right to have the District
                      Attorney prove you guilty beyond a reasonable doubt?
                       V€t
              B       Do you understand t.hat althoughthe District Attorney
                     has the burden of proving that you are gui.lty, this
                     does not mean that the District Attorney must prove
                     its case beyond all doubt and to a mathematical
                     certainty, nor must it demonstrate the compLete
                     impossibility of innocence. A reasonable doubt is a
                     doubt that would cause a reasonably careful and
                     sensible person to hesitate before acting upon a
                     matter of imporlance .in his own affairs. A
                     reasonable doubt must fairly arise out of the evid.ence
                     that was presented or out of the 1ack of evidence
                     presented with respect to some element of the crime.
                     A reasonable doubt must be a real doubt; it may not be
                     an imagined one, nor may it be a doubt manufaciured to
                     avoid carrying out an unpleasant duty? Do you
                     understand what guitt beyond a reasonable aoubt is?
                      \/€<
      14.     It is neces sary tha t you understand    jury selection
338           process. If you were to qo to.trial, the
                                                     a group of people,
              picked at random and representing a cross section of- the
                                (page   3   of 7 )       Iniriat ,   t{,   11
      Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 14 of 67




              citizens of Lycoming County would be brought into the
              courtroom. They would be placed under oaah; that is, they
              would be sworn to tell the truth. While they are unAer
              oath,- you, through your attorney, would have the right to
              ask them certain questions / as would the District Aitorney.
              These questions would be designed to determine
              prospective jurors could be fair and impartial wnetner
                                                                 lf the
                                                                        tn6'
              answers to the questions would indicate to the Judge
              that prospective juror/jurors could not be fair an6 that
              impartial, they lrould be dismissed for cause. There is
              Iimit to the number of jurors that can be dismissed for no
              cause. In addition to this, you, through your attorney,
             and the District Attorney would have t-he right to cros; off
             or eliminate five jurors each, j.f the most ierious charge
             is a misdemeanor, or seven jurors each, if the most serior"
             charge is a felony. These are known as peremptory
             challenges. You do not have to give any reason to anyone
             as to why you dismissed these five or seven prospecti;e
             jurors. The result would be that we would        wj.th twelve
             jurors and two alternates who would sit andend
                                                          listen to the
             entire case. OnJ.y twelve of these jurors would then go
             the jury room to deliberate on the iase and determine to
             $/hether the District Attorney has proven you guiJ.ty beyond
             a reasonable doubt.
                   Do you understand the jury selection process?
                                                                    VL9
            b     Do you understandthat you have a right to help and to
                 assist your attorney in selecting a ltry? , ref
            c    Do you understand that in order to find you guilty the
                 jury must reach a unanimous verdict? In-oth6r ,oids,
                 do you undersLand that all twelve jurors must be
                 convinced beyond a reasonable doubt that the Distr ict
                 Attorney has proven you guilty?
            d    Do you understand that if you plead guilty you are
                 waiving, or giving up, your right to a trial by jury?

            e    Do you understand that if you plead guilty you are
                 waiving, or giving up, your right to be tried by
                 judge who would decide if you were guilty or not a
                 guil ty? ----r----
                             \t € f
      15.   Do you understand th?t.           plead guilty you are waiving,
                                    if. toyou
            or giving up, your righr_       present iny aefenses that
            either you or your attorney may think ihat you have to the
            crime or crimes charged? w€r
33F
                                   (page 4 of 7)
".5
                                                         Initial:       lt
     Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 15 of 67



       15.    Do you understand that by pleading guiLty you
              or.glving up, your right to file iny pre:trial are waiving,
                                                              motions  and
              waiving any such motions already fi.feaZ \le,
       L7.    Do you understand that j.f you choose to go to
              District Attorney would call certain witnessestrial,
                                                              to
                                                                    the
                                                                 testify
              against you and that you have a right to confront and
              cross-examine these witnesses?     yf,   (
      18.     Do you understand that. if you ptead guilty you are waiving,
              or giving up, your right to confront and cross-examine  th5'
              witnesses that the Distrj.ct Attorney would call to testiiy
              aga i ns t you? t,t € {

      19.    Do you understand that if you plead guilty you
             your right to object to anythi.ng thai you think are
                                                               was
                                                                   waiving
             improper or iJ.lega1 in your apprehension and arrest,
             the investigati-on, and the prosecution of the charges or in
             against you? t,t€ f
      zu.    There are certain rights that you do not $raive even after
             sentencing. You have a right to appeal your conviction to
             the Superior Court within 30 days after the date of
             sentencj.ng. The appeal of a guilty plea is limited to four
             grounds. They are:
             a       That your guilty pLea was not a knowing,
                     understanding, and voluntary act,
             b    That the Court did not have jurisdiction to accept
                  your plea (in other words the crime or crimes foi
                  which you are pleading guilty did not occur in
                  Lycoming County),
             c.   That the sentence was improper or in excess of a plea
                  agreement or illegaI and,
             d.   That your attorney was not competent.
             Do you understand these four areas of appea)., what they
             mean and the fact that they are not waived?
                                                         _V_g!'
     2t.     Whose  decision is it to plead guilty?     l4^-e-
     22.     Vlhy do you wish to plead guilty?
                                                 9eco (                  (^v   A.
                                                             het   S
_a   23. What is the       name   of your attorney?        l)itI;^n n,e /e
                                      (page 5 of 7)
                                                              Initial:
         Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 16 of 67



              24   .     Have      you thoroughly discussed with YOur attorney aII of
                                    an-d circumstances surrounding the charges against the
                         you   ?


                        Are you sat j.sf ied with the representation and advice of
                        your attorney? _|_-\ /et

                        Have you used any a l cohol j. c beverages or drugs of any
                        nature, including prescription drugs, r./ithin the last 24
                        hours?          Vdt
          27.           If the answer to number 26 is yes, is     use of such
                        alcoholic beverages or drugs aifectingthe
                                                               your ability to              make
                        decisions or to understand what you .ie-now doing? No
          )e            How old are youz 21
          29.           How    far did you    go   in schoolz   12
          30.           Can you read, v/rite and understand the      English    l anguage   ?
                        Yes
          31.           I f the ansr./er to number 30 IS no, has thi s written gui I ty
                        plea colloquy been read to you in a manner     that enables you
                        to fu1ly understand a1l of the s ta tements , questions  and
                        answers     ?


          32.          Are you presently under treatment for any mentaL or
                       emotional disability? rO
         33.           To your knowLedge, ar e you no!{ suffering from any nental or
                       emotional disability?    o    i\t
         34.            Has anybody made any promises to you         than those in
                        the plea agreementl, threatened y6u inlother
                                                                any manner or done
                        or said anything that would force yo u or put pressure on
                        you to plead guilty? A,ro
         35.            Is your plea of guilty being given freely and voluntarily
                       rrithout any force, threats, pressure or intimidagion? \,/e f
         36.           Has your attorney fuIly explained to you the meaning
                       the terms of this document? Vl(                        of aII
         ??            If you- are now on probation or parole, do you realize that
                       your plea of guilty will mean a vioLation      that probation
                       or parole and that you could be sentenced of
                                                                  to  prison as a
                       result of the violation caused by your guilty plea today?
     E                 ve,
i9   <
                                                   (page 6 of 7)
v,d?                                                                 Initial:    u.1/
        Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 17 of 67




         38.   Do you understand
                               that the decision to enter a guiIty plea
            is yours and yours alonei that you do not hav e to enter a
            plea of guilty and give up all your rights as previous ly
            explalned to you i and that no one can force yo u to enter a
            guilty plea?
                          +s_
        39. Do you realize you have a right to pLead not guilty as well
            as gui lty? y%_
        AA  Do you completely understand alI th ei nstructions, terms,
            provisions, guestions and answers o fr his written guilty
            plea colloquy form? liet

               I swear and affirm that I have read this entire document or
        it was read to me and I understand its fuIl meaning, and f
        sti.Ll, nevertheless, want to enter a plea of guilty to the
        offense or offenses specified,

        DATE: t-b'e)
                                           Defendant




  _ts
h)41.
                                     (page 7 of 7)
EH9
                                                           Initial:       H. H,
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 18 of 67



   IN TgE   COI'RT OF   COMI.TON   PLEAS OF LYCO!{ING COI'NTY, PENNSYLVANIA


     COMMONWEALTH                        No      04-1,L,472, oTN K011852 -4
                                         No      04-LL,47t , oTN IJ187438-6
          VS                             No      04-LL,595, oTN Ir208578-6
     HAKTM HANDY                         St.ate Sentence

                                      ORDER
                        this 22m day of ,fune 2005, the sentence
                AIID NOW,
     of the Court. as to IDformatiou No. O4-fL,472 is that t.he
    DefendanE. shal1 pay alL costs of prosecuE.ion, for
    Consolidated Count 1, delivery of a controlled substance,
    cocaine, an ungraded felony, that the Defendant shatl pay
    an Act 198 fee in the amount of g10O.OO, that the
    Defendant sha11 provide blood work pursuant to Act 57 and
    pay a $250.00 fee to t.he pennsylvania State police Data
    Bank, and thaE the Defendant undergo incarceration in the
    SEate Correctional Inst.itution for an indeterminate period
    of time, the minimum which shafl be E.wo (2) years and the
    maximum which shatl be four (4) years. A11 remaining
    counts of Ehe information are hereby dismissed.
              The sentence of the Court under laformatiou No.
    04-lL,47l is that. the Defendant shal1 pay all costs of
    prosecution as to Count 1, possession of cocaine, that the
    Defendant pay an AcE j.9B fee in Ehe amount of g1OO.0O, and
    thaE the defendant undergo incarceration at a St.ate
    Correctional InsEitution for an indeterminate period of
    time, the minimum which shal1 be one (1) month and the
    maximum which shaIl, be t.welwe (12) months. Th 1S
                                                        €nte_rce
    shal-f run concurrent wiLh the sentence imposed- i" fase,,
                                                                 G
                                                                          -I.'-
                                                                  I   =
    CERTITIED FROM      TIfi'   RECORD                           J    611
                                                                          rr-'l
      Drtc      Y                                                     OU
         a
                   hWze                                          3
                                                                      i

  PROTHO OTARY & CI,ERX OF COURTS
     Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 19 of 67



       IN RE:   EANDY

          number 04-Ll. , 472. Al1 remaining count.s are hereby
          dismissed -
                    The sentence of the Court as to Inforeation No.
          04-11,596 for Count 1, possession of with intent to
          deliwer cocaine, an ungraded felony, is that the DefendanE
         pay all cost.s of prosecution, pay an AcE 198 fee in the
          amount of $100.00, that the Defendant should provide blood
         work pursuant to Act 57 and pay a $250. OO fee Eo the
          Pennsylwania State police Dat.a Bank, that he the Defendant
          sha]1 pay restj-tution to the Drug Task Force in the amount
         of $200.00, and he sha11 undergo incarceration in a SEate
         Correcti.onal- Instj-tuEion for an j.ndeterminate period of
         time, the minimum which shall be two (2) years and the
         maximum which sha1l be four (4) years. This senEence
         should run concurrent with case number O -tLt 472. The
         remainj-ng counts of the informat.ion are hereby dismissed.
                    The Court woufd recommend the defendant for the
         Bootcamp Program and the Court would also recommend the
         Defendant for G. E. D. classes.
                    The Defendant sha11 be transported by the sheriff
         of Lycoming County to t.he cust.ody of the SuperinE.endent at
         the State Correct.ional Institution at Camp HiIl for
         cl-assif ication purposes.
                    The Defendant,s payment of cost, fines, and
         restitution in compliance vrit.h t.his order is hereby made a
         condition of intermediat.e punishment, probaEion, or parole
         superwision.
                  This order for restitution, costs and/or fines
         herein esE.abl j.shed shall be entered as a judgment in favor
         of Lycoming county 42 pa. c.s.A sect.ion 9728.




lt
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 20 of 67



   IN RE!   EANDY

              If any bail was posEed in this mat.ter it is
     hereby termj.nated. It is further ORDERED and DIRECTED
     that the Prothonotary shall return such bail to the person
     who posted it., less poundage.
              This shall apply regardless of whether such bail
     was ten percent cash bail, personal property baiI, or any
     other type of baif.
                                    By The Court,

                                       rt/l I*"
                                    Kenneth D. Brown, P.Y
          ./orr, Administrator
          "district Attorney (HM)
          lost C1erk
          -Apo
          -lublic Defender   (JP)
          q(arden (2)
          rjheri f f
          €y'l camp Hitt
          J'd9" eto*t'
     ,{
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 21 of 67



 IN TTIE COURT OF COMN{ON PLEAS OF LYCOMING COUNTY, PENNSYLVANIA

 coMMoNwEALTH,
                                             : OTN: No. K207074-0
                 VS.                         : NO. CR-445-2006
 HAKIM HANDY                                 :   STATE
                       Defendant             : GUILTY PLEA/SENTENCE

                                     ORDER
         AND NOW, this 24th dav                  of   April   2006, the Court having first
 inquired of the Defendant as to his/her understanding of the plea and its
 consequences by means         of a written guilty plea colloquy, which is to              be

 made part of the record and which was supplemented by an oral colloquy,
 and having satisfied     itselfofl)      the factual basis for such plea and 2) that the
 Defendant is, in fact, guilty       of   Count 3 Delivery of a Controlled Substance
 a Felony, the Court accepts as knowing, intelligent and voluntary the
 Defendant's plea of guilty to the said charges.
         It   is hereby ORDERED and         DIRECTED that the guilty plea colloquy
 be marked, filed and entered as part of the record in the above-captioned
 CASC.

         The sentence of the Court is that the Defendant shall pay all costs ol'
p rosecution      which shall include a $100.00 Act 198              Fee .   a DNA Fee of
$250.00 and submit to a Blood Draw in Accordance with Act 57, and as to
count 3 Delivery of a controlled Substance a felony, the Defendant shail
underg o incarceration in a State Correctional Facili tv for an indeterminate
period of time, the minimum of which shall be nine (9) month s and the
maximrrm of whictr shall be eighteen (18) months. This sentence is
CERTIUt?        F OM TI{E N.ECOTI)
   Dstc                                                                           GOVERNMENT
                                                                             9.
                                                                                    EXHIBIT

                  ]t, Wza*                                                            2
          OTARY & CI,ERK OF COI'RTJ
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 22 of 67




                                                 "4..-


                                                          ...-
                                                         '-   -za
     Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 23 of 67

                                             2


     pronounced as a State Incarceration Sentence as the Defendant is presently
     serving a term of State Incarceration. This sentence shall run concurrently
     with the State Sentence that the Defendant is presently serving. This
     sentence shall be effective today, this date,   A ril24 2006.
          The Defendant's payment of costs, fines and restitution in compliance
     with this Order is hereby made a condition of intermediate punishment,
     probation or parole supervision.
          This Order for restitution, costs and/or fines herein established shall be
     entered as a judgment in favor of Lycoming County 42 Pa. C.S.A. Section
     9728.
          Upon Motion of the Commonwealth, all remaining Counts are hereby
     DISMISSED.
          The Sheriff    of   Lycoming County is DIRECTED to deliver the
     Defendant to an appropriate classification center. A gopy of the pre-
     sentence investigation and all allied papers shall be provided to that

il institution.
          If   any bail was posted in this matter,     it is hereby terminated. It   is

     further ORDERED and DIRECTED that the Prothonotary shall retum
     such bail to the person who posted       it,   less poundage. This shall apply
il
     regardless of whether such bail was ten percent (10%) cash bail, personal or
     real property bail or any other type ofbail.




                                                                             l
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 24 of 67




                                        BY THE COURT,


                                         <=b     ,l-   \+--'           (J)

CC: Court Admin.
                                       @uag.
    .. Cost Clerk
    .. Robert Ferrell, Esquire - ADA
   ,u Gregory Drab, Esquire-APD
  -'Hakim Handy-C/O Lycoming County Prison
  ./Adult Probation Offi ce
  -, District Attorney's Office
    ,zSheriffs Office
     zWarden
    /SCI Forrest
(DNA/dmd)




                                                                  _l
     Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 25 of 67



        IN THE COURT OF            COMIION PLEAS OF LYCOMING COtJIflTY, PENNSTLVANIA

                                            CRIMI}IAL DIVISION


    COMMONWEALTH        OF PENNSYLVANIA                         NO . /NOS .
                                                                                    YYS - rocG
                  vs.
     Hn       B,f*-r     f\n,J D
                            De f   endanfJ
                                                                DATE   :       7/ailot,
                                                                           (of cuilty     PIea   )



                                                                                                 PRIOR
    COUI'IT                                        MAxrrvruM PUNT'HMENT              Slli};i     RECORD




    3                   S              .F
                                        l-             1C              c0              v             ,--




                                        TOTAL:
                                                       l0         icoo

    Sentence Guideline Range: Standard                             Aqqravated             Mi t   ioated
                                                   a        l("            +   l_                a

    Special SenLencing Provj.sions Applicable (mandat.ory,
    inLermediate pu n i s hme n !. . . . )     :




    Terms     of Plea   Ag reement      r bf
    q-        (          o                                  L
F
    c'Cr--scuvr-f&^sT                       v-"aali          dlNa\                  (-uo'A{4-5
    5{21L.=4_                         ( c{,uLs t*-                 L$5 '",)l uO\urm$)
    DG-(,{ n LL a-iN(l.J
        Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 26 of 67




                                      GI]ILTY PLEA

             You are presene before this Court because you or your
        J"awyer have stated that you wish to plead guilty to some orall
    of the criminal offenses with which you have been charged.
    Please answer fulIy a1l of the questions on this document. If
    you do not understand any quesEion, do not answer that question.
    If you do understand the question, you should answer "yes" or
     "no", or fiIl in another appropriate answer.
           This is a sworn statement, After you have finished reading
    this form and filling it out, you should sign it on the last
    page, on the line that says "Defendant". You should also
    iniE j.a1 each page at the bottom, but only if you have read and
    have understood that page. If there is anything that you do not
    understand, you should te1l your lawyer and the judge who hears
    your case, so that they can explain it to you fully, to make
    sure that you understand aII your rights.
           Most of these questions can be answered "yes" or "no".
    where general information is requested, please answer fuI1y.
    1. vlhat is your full name?                     d
    2     Has your attorney explained to you all of the elements of
           the crj.me or crimes to which you intend to plead guiLty?
                e-s
    3       If there is a plea agreement, do you understand that the
            judge is not bound by this agreement and does not have to
            accept it?      vls
    4       Do you understand that if the judge does not accept the
            plea agreement that you may then withdraw your plea of
            guilty? Yf S
    5       Do you  fully understand the permissible range of sentences
            and,/or fines that. can be imposed for the crime,/crimes with
            which you are pleading guilty? /€-a
    6       Has anybody told you, promised you, or suggested to you in
            any manner what the actual sentence of the judge will be?
            IThis does not include conversations wit.h your attorney
            about plea agreements and sentencing guidelines). yel
    1       Do you understand that you do not have to plead guilty and
            that you have a constitutional right to a trial by j ury?
4           ves
                                 ( page 2 of 7)
                                                     Initial:
 Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 27 of 67



8      Do you understand  that you may waive your right to a lury
      tria.l- and have your case tried before a judge who would
      then decide whether you are guilty or no! guilty?
                                                           Ye-s
9     Do you understand that if you were to choose to go to trial
      that you are presumed to be innocent and that. the District
      Attorney must prove your guiLt beyond a reasonable doubt to
      each eLement of every crime charged? Vex
r0.   Do you understand thaL: a) If you choose to go to trial
      you do not have to testify - you may tell your side of the
      story, but you do not have toi b) If you choose not to
      t.est.ify, the jury and judge cannot hold that against you
      and they may no! consider that in any way in reaching a
      verdict ? \e8,
11.   Doy ou understand that if you were to go to trial- you do
      not have to present any evidence or have anyone testify on
      your behalf - you may but you don't have to and the judge
      and jury cannot hold it againsl you if you do noE? ye,O

t2.   Do you understand that you do not have to establish or
      prove your innocence and it is absolutely necessary that
      the District Attorney prove your guilt beyond a reasonable
      doubt   ?
                  y6
13.   A.      Do you understand  that if you plead guilEy you are
              waiving, or giving  up, your right to have the District
              Attorney prove you  guilty beyond a reasonable doubt?
              Ves
      B.      Do you understand  that although the District Attorney
              has the burden of proving that you are guilty, this
              does not mean that the DisLrict Attorney must prove
              its case beyond al1 doubt and to a mathematical
              certainty, nor musL it demonstrate the complete
              impossibility of innocence. A reasonable doubt is a
              doubt that would cause a reasonably careful and
              sensible person to hesitate before acting upon a
              maELer of importance in his own affairs.    A
              reasonabfe doubt must fairly arise out of the evidence
              that was presented or out of the Iack of evidence
              presented wi.th respect to some element of the crime,
              A reasonable doubt must be a real doubt; it may not be
              an imagined one, nor may it be a doubt manufactured to
              avoid carrying out an unpleasant duty? Do you
              understand what guilt beyond a reasonable doubt is?
             \N_t
           ---T----
L4.   It is necessary that. you understand t.he jury selection
      process. If you were to go Lo trial, a group of people,
      picked at random and representing a cross section of the
                        (page 3 of 7)             Initial:   l_t+
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 28 of 67




      citizens of Lycoming County would be broughts into the
      courtroom. They would be placed under oathi that is, they
      would be sworn to tell the truth, While they are under
      oa!h, you, through your aEtorney, would have the right to
      ask them certain questions, as would the Distsrict Attorney,
     These questions $rould be designed to determine whether the
      prospectsive jurors couLd be fair and impartial. If the
      answers to the questions would indicate to the Judge that
     that prospective juror/jurors could not be fair and
      impartial, they would be dismissed for cause. There is no
      Iimit to the number of jurors that can be dj.smissed for
     cause. In addition to this, you, through your at.torney,
     and the District Attorney would have r-he right to cross off
     or eliminate five jurors each/ if the most serious charge
     is a misdemeanor, or seven jurors each, i.f the most. serious
     charge .is a felony. These are known as perempt.ory
     challenges. You do not have to give any reason to anyone
     as to why you dismissed these five or seven prospective
     jurors, The result would be that we would end with twelve
     jurors and two alternates who would sit and ]isten to the
     entire case. Only twelve of these jurors would then go to
     the jury room to deliberate on the case and determj.ne
    whether the District Attorney has proven you guj.Ity beyond
    a reasonable doubt.
    a      Do you understand the jury selection proce sst 'Y€S
    b      Do you understand that you have a right to helo and to
           assist your attorney in seLecting a j ury? -T-
                                                       \te-!
    c      Do you understand that in order to find you guilty the
           jury must reach a unanimous verdict? Ia, other '/rcrds,
           do you understand that all tweLve juror:s must be
           convinced beyond a reasonable doubt that the Dis+-rict
           Attorney has proven you gui lcVz
                                            Y€2
    d      Do you understand that if you plead guilty you are
           waiving, or giving up, your right to a trial by jury?
           \tes
         --1----
    e    Do you understand tha t if you pl-ead gui.lty you are
         wai v-i ng, or giving up, your right to be tried by a
        judge who would dec ide if you were guilty or not
        guiltv? Yes
   Do you understand that if you plead guilty you are waiving,
   or giving up, your righr- to present any defenses that
   either you or your attorney may think that you have to the
   crime or crimes charqed? y,24
                           (page 4 of 7)
                                                  Initial:    t/
 Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 29 of 67




 15.    Do you understand
                       that by pleading guilty you are waiving,
     or giving up, your right to f j.Ie any pre-tria1 motions and
     waiving any such motions already fLled? V eR
 t7. Do you understand that if you choose to go to trial, the
     District Attorney would ca1I certain witnesses to testify
     against you and that you have a right to confront and
       cross-examine these      wiLneSSeS?
 10    Do you unders tand Ehat
                                             +r"
                                if you plead guilty you are waiving,
       or  giving up/  your right to confront and cross-examine the
       wi.tnesses that the DisLrj.ct Attorney would call to testify
       aoainst vou? l/CS
10     Do you understand that if you plead guilty you are waiving
       your right to object to anything that you think was
       j.mproper or iIlega] in your apprehension and arrest, or in
       the investigatio{rr and the prosecution of the charges
       aoainst vou? Vg(
20.    There are certain rights that you do not waive even after
       sentencing. You have a right to appeal your conviction to
       the Superior Court wi.thin 30 days after the date of
       sentencing, The appeaL of a guilty plea is Limited to four
       grounds. They are:
       a.      That your guiJ.ty plea was not a knowing,
               understanding, and vo],untary act,
       b       That the Court did not have jurisdiction to accept
               your plea (in other words the crime or crimes for
               which you are pleading guilty did not occur in
               Lycoming County),
       c       That the sentence was improper or in excess of a plea
               agreement or i I lega1 and,
       d.   That your attorney was not competent.
       Do you understand these four areas of appeal, what             t hey
       mean and the fact that they are not waived? yg8
21.    Whose decision is it to plead guilty?        //.k;,''.-   r(o.--.-J
22.    Uhy do you wish to plead gui I ty?
                                              $ec.us. T,^.               t-l   r   t+

23. What is the      name   of your attorney?   \5rq.c-e
                                (page 5 of 7)
                                                    Initial:     //
     Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 30 of 67



     24   .    Have you thoroughly discussed with your attorney all of the
               facts and circumstances surrounding the charges against
               you   ?
                         W
    25. Are you satisfied wit.h the representation and advice of
        your at.torneY? \,/eg
    26, Have you used any alcoholic beverages or drugs of any
        naeure, including prescription drugs, within the last 24
        hours? tW
    27, If the answer to number 26 is yes, is the use of such
        alcoholic beverages or drugs affecting your ability to make
        decisions or to understand what you are now doing? ,Va
              How oLd        you?   ZZ-
              How    far did you go in schoo]? l/
    1n        Can    you read, write and understand the English          language?
              -!/e
              If the answer to number 30 1S no, has this written guilty
    31.
              plea colloquy been read to you in a manner that enables you
              to fuIIy understand aLl of the statements, questions and
                         7"3
              Are you presently under treatment for any mental or
              emotionai oisaniii.tyz /V0
    ??        To your knowLedge, ar e you       now   suffering from any mental or
              emotional disability?       tvo
              Has anybody made any promises to you Iother than those in
              the plea agreement.] , threatened you in any manner or done
              or said anything that would force you or puL pressure on
              you  to ptead guiLxy? NQ
               Is your plea of guilty being given freely and voluntarily
              without any force, threats, pressure or intimidatLon? yg_
    36.       Has your atEorney fully explained to you the meaning of all
              the terms of this document?
    ?7        If you are now on probation or parole, do you real j.ze that
              your plea of guilty wiIl mean a violation of that probation
              or parole and that you could be sentenced to prison as a
              result of the vioLation caused by your guiLty pLea today?
              y*
                                      (page 5 of 7)
t
                                                              Initial:    l_1
        Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 31 of 67




       38.        Do you understand  that tshe decision to enter a guilty plea
                  is yours and yours alone; that you do not have to enter a
                  plea of guilty and give up all your rights as previously
                  explained to youi and that no one can force you to enter a
                  suilty preaz )&J
       39.        Do you reaLize you have a right to plead not guiLty as welt
                  as quiltv? -i-\b-S
       40.        Do you completely understand aIl the instructions, terms,
                  provisions, questions and answers of this $/ritten guilty
                  plea colloquy form? yq

             I swear and affirm that I have read this entire document or
       it  was read to me and I understand its full meaning, and f
       still, nevertheless, want to enter a plea of guilty to the
       offense or offenses speci fied.

       DATE         q-L /-   d6                  4/"*^'*        4., n^J,
              :
                                                      -
                                              Def6ndant-              '7




53lr                                  (   page 7 of 7)
                                                           Initial:       /   /
                              Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 32 of 67
l-L.U.1.t, - L"UVl:tt S,ttt;t;t


                                     LYCOMING COUNTY DRUG TASK FORCE
                              NA 1>rQTICS INVESTIGATION COVER SHEET - PAGE #1
          COMMENCE DATE                              : 04/20/04
          CASE NUMBER                                : 04-8597
          TOT AL RESTITUTION                         : Sl00.00
          DATE OF INCIDENT                           : 04/20/04
          OFFICER SUBMITTING REPORT                  : KREITZ
          LAW ENFORCEMENT PERSONNEL INVOLVED         : KREITZ, BROWN, MOORE


          CLASSIFICATION OF REPORT:                   _INITIAL               _SUPPRESSION   SENTENCING
                                                       SUPPLEMENT AL          TRIAL         CLOSED
                                                      _ARREST                 FORFEITURE
                                                      _PRELIMINARY HEARING   _DESTRUCTION
         SCHOOL WNE -               )ef'YEs ONO

         PLAYGROUND                  DYES DNO
         SUSPECT & SUBJECT INFORMATION:

          I.            HAKIM HANDY, AKA ANIMAL
                        B/M, DOB: 04/29/83, OLN: 27674278, SSN: 159644732




         OTN /LTN:


         EVIDENCE:

         ITEM A: ONE ORANGE SEMI-TRANSPARENT PLASTIC BAG CONTAINING SUS. COCAINE. F.T.(+)BROWN.
         ITEM B: AUDIO TPAED INTERVIEW WITH CI#04-24.
         ITEM C: VIDEO TAPED SURVEILLANCE.




        ATTACHMENTS:

     '-----------------------------..IiI GOVERNMENT
                                           EXHIBIT

                                                                                             t      3
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 33 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 34 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 35 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 36 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 37 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 38 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 39 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 40 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 41 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 42 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 43 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 44 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 45 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 46 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 47 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 48 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 49 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 50 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 51 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 52 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 53 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 54 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 55 of 67




                                                                  4
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 56 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 57 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 58 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 59 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 60 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 61 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 62 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 63 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 64 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 65 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 66 of 67
Case 4:17-cr-00310-MWB Document 70 Filed 10/12/18 Page 67 of 67
